Exhibit 10.01

 

 

Institutional Account Agreement   

LOGO [g425132jp.jpg]

 

 

 

 

Account

Number(s)

  

###-#####

Account Title   

SECOR MASTER FUND L.P.

This Institutional Account Agreement (together with any annexes or supplements
hereto, this “Agreement”), dated as of July 12, 2017, is by and among SECOR
Master Fund L.P., a limited partnership organized under the laws of Delaware
(“you” or, as the context requires, “your”), and J.P. Morgan Securities LLC
(“JPMS”), JPMorgan Chase Bank, N.A., J.P. Morgan Securities plc, J.P. Morgan
Securities (Asia Pacific) Limited, J.P. Morgan Securities Asia Private Limited,
J.P. Morgan Securities Australia Limited, JPMorgan Securities Japan Co., Ltd.,
J.P. Morgan Prime Nominees Limited, J.P. Morgan Markets Limited, J.P. Morgan
Prime Inc. and any other JPM Affiliate notified to you from time to time (JPMS
and such JPM Affiliates, individually and collectively as the context requires,
a “JP Morgan Entity,” “JP Morgan,” “us,” “our” or “we”).

You and we hereby agree as follows:

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

“Activity” means all transactions (including Clearing Transactions),
confirmations, agreements (including this Agreement and Governing Agreements),
loans and other extensions of credit, promises of performance, open contractual
commitments and guaranties between or among one or more JP Morgan Entities and
you, whenever arising.

“Applicable Laws” means, as applicable to your Activities, all US (federal and
state) and non-US laws, rules and regulations, and the applicable provisions of
the constitution or rules of the exchange, market, clearing system or Depository
where any of your Activities are executed, cleared or settled, and of governing
regulatory and self regulatory organizations, in each case as in effect from
time to time.

“Clearing Transactions” means all actions, agreements, promises of performance
and transactions relating to the execution, clearance, settlement of
transactions in or the maintenance of accounts for the purpose of carrying,
custodying or financing positions in, securities for you by JPMS and all
transactions in which JPMS provides clearing, fixed income clearing, custody or
settlement services to or for you (including as prime broker in connection with
prime broker transactions or fixed income clearing transactions, or in
connection with any give-up, free delivery or unsettled transaction, or when
acting as a clearance and/or settlement agent in any clearing system, market, or
exchange, domestic or international) or transactions in, or the custody of, cash
made in connection with, or in contemplation of, any of the foregoing.

“Depository” means a clearing organization; settlement or netting system
customarily used to clear or net transactions; book entry system participant or
entity that JPMS or other sub-custodian or agent permitted to be utilized by JP
Morgan hereunder employs based upon customary market practice, such as the
Federal Reserve Bank or any participant in the Federal Reserve book-entry
system, The Depository Trust & Clearing Corporation, Euroclear, Clearstream,
Sicovam, the Mortgage-Backed Securities Division or the Government Securities
Division of the Fixed Income Clearing Corporation and any other similar
organization.

 

 

For JP Morgan Use Only (02-15-2017) Form # 0000

O 000 SEC Disc    O 000 W-9     O 000 IAA



--------------------------------------------------------------------------------

“Equity PB Account” means any of your accounts maintained at a JP Morgan Entity
beginning with the numbers 102 or 109 (or any successor accounts or any other
accounts designated by JP Morgan; provided, that such designation or
re-designation occurs upon reasonable prior notice to you).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Account” means any of the accounts listed on Schedule I hereto, as
amended from time to time by the parties hereto.

“FIC PB Account” means any of your accounts maintained at a JP Morgan Entity
beginning with the number 021 (or any successor accounts or any other accounts
designated by JP Morgan; provided, that such designation or re-designation
occurs upon reasonable prior notice to you).

“FINRA” means the Financial Industry Regulatory Authority.

“Governing Agreement” means any agreement, contract, instrument or document of
any kind, excluding this Agreement, between you and one or more JP Morgan
Entities as to which, in each case, you have any Obligation or hold any rights
against any JP Morgan Entity, that is executed before, on, or after the date of
this Agreement.

“Guarantor” means a party who has guaranteed any of your Obligations.

“JPM Affiliate” means any trust, limited liability company, corporation,
partnership and any other entity that is owned directly or indirectly by any
signatory hereto or JP Morgan Chase & Co. (or any successor thereto), or which
is controlled by or under common control with any signatory hereto or JP Morgan
Chase & Co. (or any successor thereto), and shall include any such entity
existing on the date hereof or any entity that is formed, incorporated, or
organized after the date hereof or otherwise meets the foregoing criteria after
the date hereof. For the avoidance of doubt, each JP Morgan Entity is also a JPM
Affiliate.

“NYSE” means the New York Stock Exchange, L.L.C.

“Obligation” means, (a) as the context requires each of your obligations or
liabilities to a JP Morgan Entity and of a JP Morgan Entity to you, including
(i) a requirement to make a margin payment or settlement payment or to maintain
Margin; (ii) any obligation of JPMS in connection with any Clearing Transaction,
or its acceleration, cancellation, termination or liquidation, whenever arising
and whether fixed, liquidated, un-liquidated, matured, un-matured or contingent;
(iii) any requirement hereunder or with respect to an Activity; and (iv) any
“debt” as defined in the U.S. Bankruptcy Code; and (b) any obligation or
requirement you have to liquidate or otherwise reduce a position, or to pay or
perform under a guarantee or indemnity; in each case, whether or not payment or
performance is due, including with respect to its acceleration, cancellation,
termination or liquidation, whenever arising and whether fixed, matured,
unmatured, liquidated, unliquidated or contingent.

“Proxy and Related Material” means, with respect to a security credited to your
brokerage accounts at JP Morgan, all proxies and proxy solicitation material and
other related material, including, interim and annual reports and other similar
issuer mailings, in each case, related to such security.

“Proxy and Related Material Delivery Schedule” means the schedule of the same
name attached hereto.

“Relevant Counterparties” means, in respect of a Clearing Transaction, or a
trade giving rise to a Clearing Transaction, the broker or dealer who executed
such trade or transaction, the purchaser, seller, lender or borrower, as
applicable, with whom such trade was conducted, any broker or dealer clearing
for any of the foregoing, and any Depository involved in such trade or
transaction.

The following terms used in this Agreement shall have the same meanings herein
as set forth in the Uniform Commercial Code as adopted in the State of New York
as in effect from time to time: “Commodity Account,” “Commodity Contract,”
“Commodity Intermediary,” “Entitlement Order,”

 

2

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

“Financial Asset,” “Instrument,” “Investment Property,” “Proceeds,”
“Securities,” “Securities Account,” “Security Entitlement,” and “Securities
Intermediary.”

2. GENERAL OBLIGATIONS. This Agreement sets forth the terms and conditions
pursuant to which JP Morgan will open and maintain one or more Equity PB
Accounts (and/or, if a Supplement Regarding Fixed Income Clearing Transactions
is entered into by the parties hereto, FIC PB Accounts) for you (the “Accounts”)
or otherwise transact business with you. You shall pay and perform all of your
Obligations owed to JP Morgan hereunder in accordance with their terms,
including in connection with any acceleration thereof. The parties shall conduct
all Activities relating to the Accounts in accordance with Applicable Laws.

3. SECURITY INTEREST AND LIEN.

(a) Grant of Security Interest. You grant to each JP Morgan Entity a continuing
security interest in and lien upon all of your rights, title and interests to:
(i) any account maintained for you by or with any JP Morgan Entity (including,
but not limited to, any or all Accounts),except for any Excluded Account;
(ii) all property now or hereafter credited to or held in any such account or
otherwise held, or carried by or through, or subject to the control of any JP
Morgan Entity or agent thereof, including all margin, Securities, Securities
Accounts, monies, Commodity Contracts, Commodity Accounts and Investment
Property (including all Financial Assets and Instruments) whether fully paid or
otherwise; (iii) all rights you have in any Obligation of any JP Morgan Entity
under any Governing Agreement or otherwise, and all rights you have in any
unsettled transactions (provided that with respect to any Governing Agreement
that is governed by English Law, JP Morgan’s security interest shall be subject
to any netting, offset and recoupment rights under such Governing Agreement);
and (iv) all Proceeds of or distributions on any of the foregoing (collectively,
clauses (i) through (iv), but excluding any Excluded Account, “Margin”), as
security and margin for the payment and performance of each of your Obligations
to each JP Morgan Entity. Each item of property, including Investment Property,
a Security, a general intangible, contract rights, an Instrument and cash, held
in or credited to any Securities Account at a Securities Intermediary shall be
treated as a Financial Asset.

(b) Control. Each JP Morgan Entity shall, without your further consent, comply
with any orders or instructions of each other JP Morgan Entity with respect to
Margin, including (i) any Entitlement Orders or other instructions, including to
transfer to a JP Morgan Entity or other person or to redeem any Margin, and
(ii) if the JP Morgan Entity is a Commodity Intermediary, any instructions to
such JP Morgan Entity to apply any value distributed on account of a Commodity
Contract as directed by each other JP Morgan Entity. All Margin is held as
Margin by each JP Morgan Entity both for itself as a secured party and as agent
and bailee of each other JP Morgan Entity, and each JP Morgan Entity
acknowledges that it is so acting and that it is on notice of the security
interest you have granted to each other JP Morgan Entity.

(c) Transfers. Each JP Morgan Entity is authorized, at any time and without
notice to you, to use, credit, apply or transfer Margin within such JP Morgan
Entity and/or to any other JP Morgan Entity to which you have an Obligation;
provided that under no circumstances shall any Margin pledged principally to
secure Obligations to any JP Morgan Entity be applied or transferred to secure
Obligations of any other JP Morgan Entity nor shall any Margin be required to be
released if the JP Morgan Entity carrying such Margin determines that such
application or transfer would (i) render the value (after the application of
haircuts) of the Margin to be less than the amount of the Obligations owed to it
or the amount of Margin you are required to maintain at such JP Morgan Entity,
or (ii) render the value (after the application of haircuts) of the Margin to be
less than the aggregate amount of the Obligations or the amount of Margin you
are required to maintain, in the aggregate, (iii) be contrary to, or result in
any JP Morgan Entity not being in compliance with, Applicable Law, or
(iv) constitute or cause the occurrence of a Default. For the avoidance of
doubt, you understand that each JP Morgan Entity has the right to

 

3

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

refuse to comply with your and third party entitlement orders and instructions,
pursuant to the terms of the preceding sentence, and agree in so doing that such
JP Morgan Entity does not violate any duties a JP Morgan Entity may have as a
Securities Intermediary or Commodity Intermediary.

(d) Covenants in Respect of Margin; Power of Attorney. You covenant that with
respect to Margin and the delivery of Margin, you will take such action as is
necessary to cooperate with JP Morgan to perfect or preserve its first priority
security interest, legal or equitable charge or other mortgage or assignment in
the Margin. You irrevocably appoint each JP Morgan Entity to be your
attorney-in-fact and your agent to act in your name and on your behalf to sign,
seal, execute and deliver all documents, and do all such acts as may be
required, to perfect the security interest hereunder or to realize upon any of
JP Morgan’s rights hereunder.

(e) Release of Excess Margin. JP Morgan shall comply with your written request
to release Margin to you or to a third party, to the extent that after giving
effect to such release, (i) you are in compliance with all of your Activities
and agreements with JP Morgan and (ii) after such release, all of your
Activities and Obligations will be collateralized in an amount not less than the
amount required by Applicable Laws any applicable Governing Agreement and this
Agreement. Margin available for release shall be reduced by the amount of any
outstanding margin calls under any Activity.

4. REPRESENTATIONS, WARRANTIES AND COVENANTS.

(a) Representations of Each Party. Each party represents and warrants that:

(i) it is authorized to enter into this Agreement and each Activity hereunder
and to perform its respective Obligations hereunder;

(ii) the Agreement is legal, valid, binding and enforceable against it, except
as enforceability may be limited by bankruptcy, moratorium on payment of debt or
other laws affecting the rights of creditors generally; and

(iii) the person who is executing this Agreement on its behalf is duly
authorized to sign this Agreement in its name.

(b) Covenants of Each Party. Each party covenants that at the time it enters
into any Activity under this Agreement, it will be authorized to enter into such
Activity and to perform its respective Obligations hereunder.

(c) Your Representations and Covenants. You represent, warrant and covenant,
which representations and warranties shall be deemed repeated each day on which
this Agreement is in effect, that:

(i) you will engage in all Activities as principal, and accordingly, you will
determine the appropriateness for you of such Activities, and address any legal,
tax or accounting considerations applicable to you.

(ii) no person that is not a party to this Agreement has any interest in the
Account or the property therein;

(iii) you are and will be: (A) knowledgeable of and experienced in the risks of
entering into the Activities in which you engage; (B) capable of evaluating the
merits and risks of such Activities; (C) able to bear the economic risks of such
Activities, and (D) solely responsible for monitoring compliance with your own
internal restrictions and procedures governing investments, trading limits and
manner of authorizing investments, and laws and regulations affecting your
power, authority or ability to trade, invest or engage in such Activities;

(iv) you will immediately notify JP Morgan of any material adverse change in
your financial condition;

 

4

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(v) unless JP Morgan has expressly agreed otherwise in a written agreement under
which JP Morgan receives compensation specifically identified as consideration
for acting in such capacity or providing such advice, (A) JP Morgan is not your
fiduciary or adviser; (B) no advice furnished by JP Morgan shall form a primary
basis for any of your decisions; (C) no amounts paid by you to JP Morgan shall
be attributable to any advice provided by JP Morgan; and (D) you will not rely
on JP Morgan taking any action with respect to any account, position or
Activity, including advising you of any rights you may have or of the expiration
of any periods for taking any action on any matter;

(vi) before depositing in your Accounts, tendering as Margin or instructing JP
Morgan to sell any securities that are “restricted securities” or securities of
an issuer of which you are an “affiliate” (as those terms are defined in Rule
144 under the Securities Act of 1933) you will (A) advise JP Morgan of the
status of such securities, (B) obtain clearance from JP Morgan with regard to
the salability of such securities, (C) promptly furnish whatever information and
documents (including opinions of legal counsel) that JP Morgan may reasonably
request and (D) not sell, pledge, assign or transfer such securities, unless you
first provide any such required or requested documents;

(vii) unless you advise us to the contrary in writing, at all times, none of
your assets constitute, directly or indirectly, plan assets subject to the
fiduciary responsibility and prohibited transaction sections of ERISA, the
prohibited transaction provisions of the Internal Revenue Code of 1986, as
amended, or any federal, state, local or non-U.S. law that is similar to the
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended, and you will notify JP Morgan in the
event that you are aware that you are in breach of the foregoing;

(viii) you have the right to pledge and assign to JP Morgan all Margin pledged
and assigned hereunder;

(ix) the Margin is and at all times will be free and clear of any liens, claims
and encumbrances, except in favor of a JPM Affiliate, and you will not take any
action that would impair a JP Morgan Entity’s first priority, perfected security
interest in the Margin;

(x) upon your delivery of Margin, the filing of any financing statements
required by the Uniform Commercial Code as in effect in the applicable
jurisdictions (“UCC”), and such other filings, registrations, licenses,
recordings or consents which have been made or obtained, this Agreement will
create, as security for your Obligations, a valid and perfected, first priority
security interest in all Margin pledged by you to secure any and all Obligations
and no further filings, registrations, licenses, recordings or consents of or
with any governmental body, agency or official are necessary to create, preserve
or perfect such first priority security interest in all such Margin; and

(xi) you will notify JP Morgan of any change in your registered address or
address of record.

5. EXTENSIONS OF CREDIT; MARGIN. We may from time to time lend you funds or
securities or otherwise extend you credit. Unless otherwise expressly agreed in
writing, debit balances, other extensions of credit and loans are repayable upon
demand. All Obligations may be evidenced by a debit to your account. Upon demand
by JP Morgan, you shall transfer to JP Morgan such Margin or additional Margin
as JP Morgan may require in connection with your Obligations relating to your
Account. The market value of Margin in your Accounts shall be determined by JP
Morgan in its reasonable discretion. JP Morgan may decline to accept any
property as Margin or to ascribe value to any property for purposes of
determining the value of Margin held, or to any unsettled or open position in
your account.

 

5

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

6. DEFAULT. Each of the matters provided for in clauses (i) through (v) below
shall constitute and be referred to as a “Default”:

(i) you become bankrupt or insolvent, or a bankruptcy, re-organization,
insolvency or similar proceeding involving you or your property is commenced, or
you admit your inability to pay your debts as they become due;

(ii) in the good faith determination of JP Morgan, you materially breach,
repudiate or default (however denominated) under or in connection with any
Obligation or Activity under this Agreement;

(iii) [reserved];

(iv) any of your representations or warranties made in connection with this
Agreement shall have been untrue in any material respect, either when made or
when deemed repeated; or

(v) a Guarantor, if any, fails to perform under its guarantee, or an event that
would be a Default if it occurred with respect to you occurs with respect to a
Guarantor.

7. REMEDIES. If a Default occurs, then, without notice and notwithstanding any
notice, termination or cure provisions of any applicable Governing Agreement,
each and any JP Morgan Entity, at its option, may:

(i) in whole or in part, accelerate, cancel, terminate, liquidate or otherwise
close out all transactions under this Agreement in accordance with the terms of
this Agreement;

(ii) retain any Margin, set-off, net, and/or recoup a JP Morgan Entity’s
Obligations to you against any of your Obligations to any JP Morgan Entity, and
your Obligations to a JP Morgan Entity shall be deemed performed and discharged
to the extent any JP Morgan Entity has effected a valid and unavoidable set-off,
netting or recoupment;

(iii) calculate any Obligation due to you by first deducting any Obligation that
you owe to any JP Morgan Entity before determining the final amount of any such
Obligation;

(iv) foreclose, collect, sell or otherwise liquidate any or all Margin a JP
Morgan Entity selects, in any order and at any time, and apply the Proceeds
thereof to satisfy any of your Obligations to it or any other JP Morgan Entity;

(v) buy any and all property that may have been sold short;

(vi) convert at your expense any Obligation from one currency into another
currency at such rates as JP Morgan shall determine; and

(vii) take any other action permitted by law or in equity or by any Activity to
protect, preserve or enforce JP Morgan’s rights or to reduce any risk to JP
Morgan of loss or delay.

You agree that JP Morgan has no obligation to liquidate any Margin in any
particular manner. At any sale of Margin or other sale or purchase permitted
hereunder or otherwise, each JP Morgan Entity may sell or purchase to or from
itself or JPM Affiliates or third parties; and the parties acknowledge and agree
that the Securities subject to such sale or purchase are traded in a recognized
market. Our rights and remedies hereunder are cumulative and are in addition to
any other rights and remedies available at law or in equity. You shall be liable
for any unpaid amounts, and, to the extent permitted by law, for interest on any
amount not paid when due for the period from the due date thereof to the date of
payment at a rate equal to the cost (without proof or evidence of any actual
cost) to JP Morgan, as certified by it, if it were to fund the relevant amounts,
plus 1% per annum.

 

6

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

8. FEES AND CHARGES; ACCOUNT RELATED COSTS. JPMS may charge commissions and
other fees in respect of Clearing Transactions, custody or any other services
furnished to you (collectively, “Service Fees”), and you shall pay such Service
Fees at JPMS then-prevailing rates unless otherwise agreed in writing. Unless
otherwise agreed with you in writing, such Service Fees may be changed from time
to time, upon prior written notice. With respect to any short sale transactions
in securities that are or become hard-to-borrow, your account also may be
charged a borrow fee, which may be imposed or increased from time to time in
light of changing market conditions, with notice to you (which in certain
instances may not be prior notice) and you agree to pay such borrow fees at JP
Morgan’s then-prevailing rates. JP Morgan reserves the right to impose minimum
Service Fees on inactive accounts. Reasonable out-of-pocket expenses incurred by
JP Morgan in the performance of its services hereunder and all other charges and
disbursements incurred or made by JP Morgan in connection with your Accounts
shall be paid by you. You will pay any applicable value added tax and such other
taxes, duties and fees as are applicable to Activities in your Accounts entered
into by you. If you are required by law to make any deduction or withholding
from any payment due hereunder, you shall pay to us simultaneously with making
such payment an additional amount as may be necessary in order for the total
amount received by us after all deductions and withholdings to be equal to the
amount which we would have received had no deduction or withholding been made.
Any and all taxes, including any interest and penalties with respect thereto,
which may be levied or assessed under present or future laws upon or in respect
to your Accounts or upon or in respect of income thereof shall be paid by you.
All such Service Fees, charges, expenses, disbursements and taxes as described
above may be deducted by JP Morgan from your Accounts.

9. ACTIVITY REPORTS; CONFIRMATIONS; ACCOUNT STATEMENTS. Activity reports
relating to Activities in your Accounts shall be conclusive and binding if not
objected to within two days after being made available or provided to you by JP
Morgan, electronically or otherwise. Information relating to such Activities
that is contained in confirmations and account statements, to the extent not
included in such activity reports, shall be conclusive if not objected to in
writing within three days (in the case of confirmations) and ten days (in the
case of account statements), after transmission to you by mail or otherwise.

10. AUTHORIZED PERSONS; INSTRUCTIONS.

(a) JP Morgan is Authorized to Act on Instructions. JP Morgan is authorized to
act upon any instructions relating to your Account reasonably believed by JP
Morgan to have been given by a person (including officers, directors, employees
or Investment Advisors acting for you) whom JP Morgan reasonably believes has
been authorized by you to give such instructions (each, an “Authorized Person”).
JP Morgan shall not be liable for acting in accordance with any such
instruction; JP Morgan has no duty to make any inquiry as to such Authorized
Person’s actual authority. You are obligated to and will perform all your
Obligations to, and Activities entered into with, JP Morgan based upon
instructions from an Authorized Person.

(b) Investment Advisor. In the event that you retain an investment advisor,
manager or other agent (“Investment Advisor”) to act for you, you agree and
acknowledge that (i) such Investment Advisor, and not JP Morgan, is responsible
for making or recommending investments; (ii) JP Morgan does not select, endorse
or recommend any Investment Advisor; and (iii) JP Morgan shall have no liability
for acting in accordance with the instructions of such Investment Advisor.

11. CLEARING TRANSACTIONS.

(a) Delivery of Trade Details; Risk; Settlement Payment. When JP Morgan engages
in Clearing Transactions for you: (i) you will furnish trade details in
accordance with JP Morgan’s requirements as to content, manner and timeliness of
delivery, as may be established from time to time;

 

7

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(ii) written instructions to you from JP Morgan shall include transmissions by
or through facsimile transmission or delivered electronically (using the
facsimile number or email address listed in our records); (iii) you shall bear
all the risks and costs related to each Clearing Transaction, including
non-performance by any Relevant Counterparty; (iv) unless JP Morgan extends
credit to you, no later than the time at which JP Morgan becomes obligated to a
Relevant Counterparty, you will provide JP Morgan, and be responsible for, the
settlement payment (including the necessary securities) to enable JP Morgan to
process, clear and settle the delivery of the securities and cash related to
such Clearing Transaction, and any cash or securities necessary to meet a demand
for margin made by any Relevant Counterparty. If either you or any Relevant
Counterparty fails for any reason to settle the transaction and/or return any
free delivery within a reasonable period of time, as determined by JP Morgan,
you will be solely liable to JP Morgan for any and all loss, expenses or fail
costs in connection therewith. JP Morgan shall have no liability whatsoever to
you in any such circumstance. Nothing contained herein shall be construed as
imposing liability on any JP Morgan Entity as a principal party in connection
with any Clearing Transaction in which it is acting as agent and you shall not,
under any circumstance, represent to any third party broker or dealer or any
other entity that any JP Morgan Entity acts as a guarantor of any such Clearing
Transaction.

(b) Ability to Complete Transactions. You will execute only bona-fide orders. If
required for settlement, you will request a free delivery of cash or securities
only when you have reasonable grounds to believe that the contra-party and the
entity that executed your order have the financial capability to complete the
contemplated transaction.

(c) Clearing Procedures and Timing. JP Morgan will attempt to clear Clearing
Transactions within a reasonable period as determined by it, and utilize the
same procedures it utilizes when clearing transactions on behalf of other
customers.

(d) Settlements of Hong Kong Securities. JP Morgan does not act as your agent in
settling any transaction in Hong Kong securities, but rather provides all
settlement services in the capacity of independent service provider. Unless
acting as executing broker or otherwise agreed, JP Morgan in its capacity as
prime broker does not have the authority to execute contract notes or act on
your behalf in such transactions other than to perform the relevant settlement
services. Even if JP Morgan has agreed to make related filings on your behalf,
you are responsible for attending to all stamp duty liabilities and other taxes
and charges in respect of any transactions in Hong Kong securities. Where you
give JP Morgan an instruction to settle any transaction in Hong Kong securities
on your behalf, you will be deemed to have confirmed to JP Morgan at the time of
the instruction, that all stamp duty obligations and liabilities have been met
by you, unless you specifically request JP Morgan’s services in writing in
arranging for the payment of any applicable Hong Kong stamp duty.

12. SHORT AND LONG SALES; AUTHORITY TO BORROW.

(a) Designation. Where required by Applicable Laws, you will appropriately
designate any sell orders as “short” or “long.” You agree that any sell order
you designate as long shall be for securities you then own. If such securities
cannot be delivered by JP Morgan from your Accounts, the placing of such order
shall constitute your representation that you will deliver them as soon as it is
possible to do so, without undue inconvenience or expense to JP Morgan.

(b) Authority to Borrow. If JP Morgan is responsible for settling a short sale
on your behalf, or if you fail to deliver any securities you have sold in a long
sale, you authorize JP Morgan to borrow the securities necessary to enable JP
Morgan to make delivery. You agree to be responsible for any cost or loss JP
Morgan may incur borrowing or maintaining the borrowing of such securities. In
the event that JP Morgan is unable to borrow or make delivery, you acknowledge
that you will also be responsible of any resulting loss or cost sustained by JP
Morgan. You acknowledge that any such borrowing may be terminated or closed out
at any time.

 

8

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(c) Designation Discrepancies. Your executing broker may identify your sale as
“short” or “long” in the trade information reported by it to JP Morgan, and JP
Morgan may reconcile such information with the trade information reported to it
by you. In order to enable JP Morgan and your executing broker to comply with
their obligations under Applicable Laws, you acknowledge that JP Morgan may
advise your executing broker of any discrepancies between the trade information
provided by your executing broker and the trade information provided by you.

(d) Threshold Securities. In order to enable JP Morgan to comply with its
obligations under Applicable Laws, JP Morgan reserves the right to reject orders
in Threshold Securities, as defined in Regulation SHO, in which JP Morgan has
aged fails in such securities.

(e) Substitute Dividend Payments. When income is paid in relation to any
securities sold short on, or by reference to, an “ex-date” on which such short
position remains open, JP Morgan shall debit a sum of money or property from
your account equivalent to the amount necessary to enable JP Morgan to make the
equivalent payment to its lender in relation to the applicable securities loan,
together with such additional amounts as may be agreed by you and JP Morgan.

13. OPTIONS TRANSACTIONS.

(a) Options Disclosures. In the event you purchase or write (i.e., sell) listed
options, you hereby agree and acknowledge the following:

(i) all options transactions shall be subject to the constitution, rules,
regulations, customs and usages of the Options Clearing Corporation and any
exchange or other marketplace where executed;

(ii) you will not, acting either alone or in concert with others, violate the
position or exercise limits of the exchanges, which limits may change from time
to time;

(iii) you have read and understood the Options Risk Disclosure Document and
Special Statement for Uncovered Writing and have determined that options trading
is not unsuitable for you; and

(iv) you have read and understood the section of the Options Risk Disclosure
Document entitled “Exercise and Assignment” and you understand that (A) with
respect to any option over which the Options Clearing Corporation has control if
you fail to give instructions to the contrary prior to the expiration date, of
any such option, the Options Clearing Corporation will automatically exercise
any such option which is in the money by a certain amount, which amount is
determined by the Options Clearing Corporation in its discretion; (B) JP Morgan
shall have no responsibility to advise you when an option in your account is
nearing expiration and shall bear no responsibility for any loss incurred by you
arising out of the fact that an option in your account was not exercised unless
you have instructed JP Morgan to exercise such option by the time established by
JP Morgan; (C) you may not receive actual notice of an exercise assignment until
the week following the expiration date; (D) exercise assignment notices for
option contracts are allocated among customer short positions pursuant to a
procedure that randomly selects from among all customer short positions,
including positions established on the day of assignment, those contracts that
are liable for assignment at any time; and (E) all American-style short options
are liable for assignment at any time, and by contrast, European-style short
options are subject to assignment only on the expiration date. A more detailed
description of such random allocation procedure is available upon request.

You understand that JP Morgan is required by Applicable Laws, including but not
limited to FINRA Rule 2360, to obtain from you certain information regarding
your investment objectives and financial situation in order to determine that
options transactions are not unsuitable for you and you hereby agree to provide
JP Morgan with all information required to allow JP Morgan to make such
determination.

 

9

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(b) Limits. Options transactions are subject to risk, position, exercise and/or
credit limits of which JP Morgan may notify you from time to time and/or
established by the relevant exchange. JP Morgan may amend or impose any limit at
any time in its discretion. You, acting alone or in concert with others, shall
not exceed the position and exercise limits set forth by the relevant exchange.
You hereby authorize JP Morgan to liquidate or close-out any of your positions
or exercise any other remedy in JP Morgan’s sole discretion, without notice to
you, if at any time, you exceed any applicable position or exercise limits. You
shall be solely liable for any losses associated with such liquidation or
close-out.

14. LIMITATION OF LIABILITY; INDEMNIFICATION.

(a) Limitation of Liability. JPMS shall have no liability with respect to any
breach of its Obligations hereunder which does not arise from its willful
misfeasance, bad faith or gross negligence. To the extent permitted by
Applicable Law, you agree that, except for liabilities specifically provided for
hereunder, no party hereto shall have any liability for any consequential,
indirect, incidental, or any similar damages (even if informed of the
possibility or likelihood of such damages).

(b) Indemnity. You shall indemnify and hold JPMS, its officers, directors,
employees and agents harmless from and against, and shall pay JPMS on demand,
any and all losses, claims, damages, liabilities, obligations, penalties, excise
taxes, judgments and awards and costs incurred by JPMS (including costs of
collection, reasonable attorneys’ fees, court costs and other expenses) in
connection with, related to or arising from (i) your Obligations; (ii) enforcing
its rights hereunder; (iii) any investigation, litigation or proceeding
involving you, your accounts, any property therein (including claims to such
property by third parties) or any Activity; and (iv) JPMS acting in reliance
upon instructions JPMS reasonably believes to be transmitted by an Authorized
Person (collectively, clauses (i) through (iv), “Costs”), except for such Costs
to the extent that they arise from the willful misconduct, bad faith or gross
negligence of JPMS, its officers, directors, employees or agents. For the
avoidance of doubt, your indemnity for claims as described above includes claims
asserted by third party brokers or dealers in connection with Clearing
Transactions (including JP Morgan’s right to refuse to enter into a Clearing
Transaction for you). Whether or not demand has been made, you authorize JP
Morgan to debit any of your accounts for any and all such Costs.

15. AGENTS; SUB-CUSTODIANS.

(a) Employment of Agents. JPMS may employ agents or subcontractors in the
performance of its Obligations under this Agreement. The appointment of any such
agent or subcontractor pursuant to this Section 15(a) shall not relieve JPMS of
any of its Obligations under this Agreement. Notwithstanding the foregoing, no
Depository shall be considered an agent or subcontractor of JPMS and JPMS shall
have no liability for any loss or damage arising out of the insolvency, acts or
omissions of any Depository used by it or one of its agents, subcontractors or
sub-custodians.

(b) Appointment of Sub-custodians. JPMS may appoint sub-custodians, including
JPM Affiliates, of assets held by or through your Accounts. JPMS will exercise
reasonable skill, care and diligence in the selection of any such sub-custodian
and will be responsible to you for satisfying itself as to the ongoing
suitability of such sub-custodian to provide custodial services, will maintain
an appropriate level of supervision over such sub-custodian and will make
appropriate inquiries periodically to confirm that the obligations of such
sub-custodian continue to be competently discharged. Anything herein to the
contrary notwithstanding, JPMS will be liable only for loss or damage (subject
to the limitations in Section 14 above) arising out of the insolvency, acts or
omissions of any sub-custodian appointed by it that is a JPM Affiliate, but
shall not be liable for any such loss or damage arising out of the insolvency,
acts or omissions of any sub-custodian appointed by it that is not a JPM
Affiliate, provided that JPMS has complied with its undertakings in the
preceding sentence.

 

10

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

16. REHYPOTHECATION.

(a) Use. Unless prohibited by Applicable Laws, you expressly authorize JPMS
(i) to hold and register any Securities which constitute Margin hereunder in the
name of JPMS or in another name other than your name, (ii) to pledge, repledged,
hypothecate, rehypothecate, sell, lend or otherwise transfer or use any amount
of the securities which constitute Margin hereunder (collectively with any of
the uses described in clause (i), “Used”) either separately or in common with
other property for any amounts due to JPMS thereon, and for a greater sum than,
and for periods longer than, your Obligations, and JP Morgan shall have no
obligation to retain a like amount of similar property in its possession and
control, and (iii) to use or invest cash Margin at its own risk.

(b) Rights of Ownership. You acknowledge that, with respect to Securities Used
by JPMS (i) in certain circumstances you may not be able to exercise voting and
other attendant rights of ownership, (ii) rather than a dividend you may receive
a payment which will not be eligible for the preferential tax rate or treatment
which may apply to dividends and (iii) JPMS may receive and retain certain
benefits (e.g., payments) to which you will not be entitled. Other than as
specifically described in this Section 16, no such Use shall limit JPMS’s
Obligations to you hereunder.

17. TERMINATION; SURVIVAL; SUCCESSORS. Either party may terminate this Agreement
upon 30 days’ prior written notice; provided, however, that your termination of
this Agreement shall not be effective until you have fully satisfied your
Obligations. Your indemnity under Section 14 shall survive termination of this
Agreement. This Agreement shall extend to and be binding upon all of the parties
(whether now existing or hereafter added) and their respective successors and
permitted assigns.

18. AMENDMENT. JP Morgan may modify the terms of this Agreement at any time upon
prior written notice to you to the extent that such modification is required by
Applicable Law. This Agreement may not be waived or modified absent a written
instrument signed by an authorized representative of JP Morgan.

19. RESOLUTION OF DISPUTES.

(a) DISPUTE DETERMINATION. ANY DISPUTE BETWEEN YOU AND A JP MORGAN ENTITY
DIRECTLY OR INDIRECTLY BASED UPON, ARISING OUT OF, RELATING TO OR IN CONNECTION
WITH JP MORGAN’S BUSINESS, ANY OBLIGATION, THIS AGREEMENT, ANY CLAIM BY YOU
AGAINST A JP MORGAN ENTITY OR ANY CLAIM BY A JP MORGAN ENTITY AGAINST YOU
(REFERRED TO COLLECTIVELY HEREIN AS A “DISPUTE”) SHALL BE DETERMINED BY
LITIGATION IN A COURT EXCEPT THAT WITH RESPECT TO DISPUTES WHICH ARE ELIGIBLE
FOR ARBITRATION PURSUANT TO FINRA RULE 10101 AND/OR THE RULES OF THE NYSE, AS
ADOPTED BY FINRA, EITHER PARTY RETAINS THE RIGHT TO PROCEED BY OR COMPEL
ARBITRATION. IF EITHER PARTY CHOOSES TO PROCEED BY ARBITRATION, YOU AND JP
MORGAN AGREE TO THE PROCEDURES, AND TO ABIDE BY THE REQUIREMENTS, LISTED IN
SECTION 20 BELOW. SHOULD EITHER PARTY CHOOSE TO PROCEED BY LITIGATION, YOU AND
JP MORGAN AGREE TO FOLLOW THE PROCEDURES, AND TO ABIDE BY THE REQUIREMENTS,
LISTED IN THIS SECTION 19. IF THIS SECTION 19 OR SECTION 20 IS INCONSISTENT WITH
THE PROVISIONS OF ANY OTHER AGREEMENT, THIS SECTION 19 AND SECTION 20 SHALL
PREVAIL; PROVIDED, HOWEVER, IF THE DISPUTE ARISES SOLELY WITH RESPECT TO A
TRANSACTION ARISING UNDER A GOVERNING AGREEMENT, YOU AND JP MORGAN AGREE TO
FOLLOW THE PROCEDURES, AND ABIDE BY THE REQUIREMENTS, LISTED IN SUCH GOVERNING
AGREEMENT.

 

11

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(b) Exclusive Jurisdiction. With respect to any application for a provisional
remedy, any application for judgment on an arbitration award, and with regard to
any suit, action, or other proceeding (excluding an arbitration proceeding and
enforcement of a judgment or award as provided in Section 19(c) below) with
respect to, based upon or relating to a Dispute, each party irrevocably
(i) submits to the exclusive jurisdiction of the U. S. District Court for the
Southern District of New York (located in New York County), or, if such court
does not have jurisdiction, the Supreme Court of the State of New York, County
of New York (each, the “Court,” as applicable); (ii) waives any objection that
it may have at any time to the laying of venue of any proceedings brought in any
such Court, waives any claim that such proceedings have been brought in an
inconvenient or improper forum and further waives the right to object, with
respect to such proceedings, that such Court does not have any jurisdiction over
such party; (iii) will not commence any action or proceeding with respect to,
based upon or relating to a Dispute in any other court; (iv) agrees, subject,
and without prejudice, to the right to arbitration in accordance with Section 20
below, that all claims with respect to, based upon or relating to any Dispute
may be heard and determined in such Court; and (v) waives and agrees not to
assert any claim of immunity from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to such party or its property.

(c) Enforcement. Any judgment or award obtained with respect to a Dispute may be
enforced in the courts of any jurisdiction where the party and/or any of its
property may be found without re-examination of the matters previously
adjudicated or determined, and each party irrevocably submits to the
jurisdiction of each such court for such purpose.

(d) Service of Process. You irrevocably designate and appoint the individual or
entity specified on the signature page as an authorized agent to receive service
of process on your behalf in connection with any Dispute, including with respect
to any arbitration or other proceeding, such appointment to continue until you
appoint a different authorized agent acceptable to JP Morgan. If for any reason
such authorized agent is unable to act as such, you will promptly notify JP
Morgan and promptly appoint an authorized agent acceptable to JP Morgan. You
irrevocably consent to service of process given in any of the manners provided
for notices in this Section, provided that nothing in this Agreement will affect
the right of either party to service of process in any other manner permitted by
Applicable Law.

(e) WAIVER OF JURY TRIAL. EACH OF YOU AND JP MORGAN (AND, TO THE EXTENT
PERMITTED BY LAW, ON BEHALF OF THEIR RESPECTIVE EQUITY HOLDERS AND CREDITORS)
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
DISPUTE AND ANY RIGHT IT MAY HAVE TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF DISPUTE, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. IN
THE EVENT OF DISPUTE, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

20. ARBITRATION.

(a) PROCEEDINGS. THE PROVISIONS OF THIS SECTION 20 ARE APPLICABLE ONLY TO
ARBITRATION PROCEEDINGS ELIGIBLE FOR ARBITRATION PURSUANT TO FINRA RULE 10101
AND/OR THE RULES OF THE NYSE AS ADOPTED BY FINRA. YOU HAVE THE RIGHT TO HAVE ANY
ACTION OR PROCEEDING

 

12

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

DETERMINED BY BINDING ARBITRATION. THIS AGREEMENT CONTAINS A PREDISPUTE
ARBITRATION CLAUSE. BY SIGNING AN ARBITRATION AGREEMENT THE PARTIES AGREE AS
FOLLOWS:

(i) ALL PARTIES TO THIS AGREEMENT ARE GIVING UP THE RIGHT TO SUE EACH OTHER IN
COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED BY THE RULES
OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.

(ii) ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.

(iii) THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND
OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.

(iv) THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASONS FOR THEIR AWARD UNLESS,
IN AN ELIGIBLE CASE, A JOINT REQUEST FOR AN EXPLAINED DECISION HAS BEEN
SUBMITTED BY ALL PARTIES TO THE PANEL AT LEAST 20 DAYS PRIOR TO THE FIRST
SCHEDULED HEARING DATE.

(v) THE PANEL OF ARBITRATORS MAY INCLUDE A MINORITY OF ARBITRATORS WHO WERE OR
ARE AFFILIATED WITH THE SECURITIES INDUSTRY.

(vi) THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING A
CLAIM IN ARBITRATION. IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION
MAY BE BROUGHT IN COURT.

(vii) THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS AGREEMENT.

(b) FORBEARANCE. ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE HELD ONLY AT THE
FACILITIES OF, BEFORE AN ARBITRATION PANEL APPOINTED BY, AND PURSUANT TO THE
RULES OF FINRA. THE AWARD OF THE ARBITRATORS, OR OF THE MAJORITY OF THEM, SHALL
BE FINAL, AND JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT,
STATE OR FEDERAL, HAVING JURISDICTION. NO PERSON SHALL BRING A PUTATIVE OR
CERTIFIED CLASS ACTION TO ARBITRATION, NOR SEEK TO ENFORCE ANY PRE-DISPUTE
ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS INITIATED IN COURT A PUTATIVE
CLASS ACTION; WHO IS A MEMBER OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF THE
CLASS WITH RESPECT TO ANY CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL:

(i) THE CLASS CERTIFICATION IS DENIED; OR

(ii) THE CLASS IS DECERTIFIED; OR

(iii) THE CUSTOMER IS EXCLUDED FROM THE CLASS BY THE COURT.

SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT CONSTITUTE A
WAIVER OF ANY RIGHTS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT STATED HEREIN.

 

13

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(c) Provisional Remedy. Notwithstanding the provisions of paragraph A above,
either party may seek, in either Court, any such temporary or provisional relief
or remedy (“provisional remedy”) provided for by the laws of the United States
or the laws of the State of New York as would be available in an action based
upon such dispute or controversy in the absence of an agreement to arbitrate.
The parties intend to have any such application for a provisional remedy decided
by the Court to which it is made and that such application shall not be referred
to or settled by arbitration. No such application for a provisional remedy, nor
any act or conduct by either party in furtherance of or in opposition to such
application, shall constitute a relinquishment or waiver of any right to have
the underlying dispute or controversy with respect to which such application is
made settled by arbitration in accordance with paragraphs (a) and (b) above.

21. OTHER AGREEMENTS. The provisions of this Agreement shall amend and restate
and supersede any prior Institutional Account Agreement or Professional Account
Agreement entered into by and between you and JP Morgan. The rights and remedies
granted herein to each party are in addition to any other rights and remedies
which arise under any Governing Agreement. For the avoidance of doubt, each JP
Morgan Entity that is a party to a Governing Agreement may exercise any rights
thereunder separately from the exercise of any rights under this Agreement.

22. CONSENT TO ELECTRONIC DELIVERY. You consent to electronic delivery of all
documents that may be required to be delivered to you, including prospectuses,
confirmations, activity reports and/or account statements. Such electronic
delivery may be effected through JP Morgan’s web site, through software provided
to you by JP Morgan, and/or by delivery to the electronic mail address you
provide to JP Morgan.

23. MUTUAL FUND TRANSACTIONS. In the event you engage in mutual fund
transactions, you hereby agree and acknowledge that JP Morgan shall process
orders for the purchase or redemption of mutual fund shares provided that (i) JP
Morgan receives the orders from you by the earlier of 4:00 p.m. on such day or
such other time as determined by JP Morgan or required by Applicable Laws or the
applicable mutual fund’s prospectus and (ii) the applicable mutual fund has
accepted the order for processing on that day. Orders that are accepted by the
applicable mutual fund shall be priced by such mutual fund at the applicable net
asset value of the mutual fund shares as computed by the mutual fund that same
day for such transactions.

24. DEBIT BALANCES; TRUTH-IN-LENDING. You acknowledge receipt of JP Morgan’s
Truth-in-Lending disclosure statement or any analogous disclosure statement. You
understand that interest will be charged on any debit balances in your accounts
in accordance with the methods described in such statement or in any amendment
thereof or revision thereto which may be provided to you or at the rate provided
for in Section 7 above, if higher and not prohibited by Applicable Laws. Any
debit balance that is not paid at the close of an interest period will be added
to the opening balance for the next interest period.

25. MISCELLANEOUS.

(a) Money Laundering and Terrorist Financing. JP Morgan is committed to
complying with U.S. statutory and regulatory requirements designed to combat
money laundering and terrorist financing, including but not limited to the USA
Patriot Act of 2001 and those administered by the Office of Foreign Assets
Control (collectively, “AML and Sanctions Laws”). You understand that JP Morgan
is required by such AML and Sanctions Laws to obtain certain identification
documents or other information in order to comply with its customer
identification procedures and you acknowledge that until you provide the
required information or documents, JP Morgan may not be able to open or maintain
accounts or effect any transactions for you. You hereby acknowledge and agree
that you will not use your accounts in a manner that may cause a violation of
AML and Sanctions Laws.

 

14

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(b) Brokerage Account Mechanics- Impartial Lottery Allocation; Proxies and
Related Material; Documentation as a Condition Precedent to the Transfer of
Securities; and Disclosure to Issuers of Securities and Other Persons. The
following shall apply to brokerage accounts maintained for you by JP Morgan and
the securities credited thereto.

(i) In the event JP Morgan holds on your behalf bonds or preferred stocks in
street name or bearer form which are callable in part, you agree that you will
participate in the impartial lottery allocation system of the called securities
in accordance with FINRA rules, or if not applicable, any other appropriate
self-regulatory organization. When any such call is favorable, no allocation
will be made to any account with respect to which JP Morgan has actual knowledge
that an officer, director or employee of a JPM Affiliate has any financial
interest until all other customers are satisfied on an impartial lottery basis.

(ii) You hereby appoint each investment adviser specified in the Proxy and
Related Material Delivery Chart (each, a “Proxy Agent”) to receive and act upon
Proxy and Related Material related to the account specified opposite such Proxy
Agent’s name on such chart (such account referred to herein as such Proxy
Agent’s, “Proxied Account”) and you hereby instruct JP Morgan to deliver all
Proxy and Related Material for each Proxied Account to the Proxy Agent appointed
therefor at the mailing address specified opposite such Proxy Agent’s name on
such chart and to accept instructions related to such Proxy and Related Material
from such Proxy Agent. If no Proxy Agent is appointed for an account, then all
Proxy and Related Material will be delivered to you in accordance with
Section 25(e). In connection with the foregoing appointment and instruction, if
you have appointed a Proxy Agent, you acknowledge that (i) only one copy of
Proxy and Related Material is available for distribution and accordingly you
will receive such materials through your Proxy Agent and you will not receive a
copy thereof and (ii) notwithstanding such appointment, material related to the
reorganization of the capitalization of any issuer of securities credited to a
Proxied Account will be delivered to you in accordance with Section 25(e) rather
than through your Proxy Agent.

(iii) You will provide us with any necessary documentation (including
prospectuses and opinions) in order to satisfy legal transfer requirements, in
accordance with Applicable Laws.

(iv) You hereby instruct JP Morgan not to disclose your name, address or
holdings in securities to an issuer of common stock credited to your account who
requests such information from JP Morgan. You acknowledge that pursuant to
Applicable Law, JP Morgan, in certain circumstances, may not have the
flexibility to follow such instruction. You may rescind this instruction on
written notice delivered to JP Morgan.

(v) Without limiting JP Morgan’s rights under Applicable Law, you hereby agree
that JP Morgan may, without notice to you, disclose information relating to you:
(i) if it considers such disclosure to be required by any court of competent
jurisdiction or by Applicable Law; (ii) to any governmental or regulatory or
supervisory or self-regulatory body; (iii) in defense of claims or enforcement
of rights; (iv) to any of JP Morgan’s external lawyers, accountants, auditors,
insurers and others providing advice and/or other service to JP Morgan; or
(v) to any registrars, depositories, clearing agents, exchanges, sub-custodians,
other agents or service providers or other trading venues requiring such
disclosure.

(c) No Waiver. Neither JP Morgan’s failure to insist at any time upon strict
compliance with this Agreement or with any of the terms hereof, nor any
continued course of such conduct on its part, shall constitute or be considered
a waiver by JP Morgan of any of its rights or privileges hereunder. For the
avoidance of doubt, JP Morgan may provide notices to you that it is not required
to provide to you and may refrain from making Margin calls or otherwise
insisting on strict performance of your Obligations,

 

15

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

and you acknowledge and agree that no such conduct shall constitute, or be
relied upon by you as constituting, a waiver of JP Morgan’s rights to strict
performance of all agreements with you or as imposing any obligation on JP
Morgan not contained in any agreement with you. No demands, calls, tenders or
notices that JP Morgan may have made or given in the past in any one or more
instances shall constitute a requirement that JP Morgan make or give the same in
the future.

(d) Assignment. Any assignment of your rights and Obligations without obtaining
the prior written consent of an authorized representative of JP Morgan shall be
null and void. Each JP Morgan Entity shall have the right to assign all of its
rights and Obligations to any other JP Morgan Entity without prior notice to
you, or to any third party if part of a general transfer of the prime brokerage
business by JP Morgan to such third party, with such notice as required under
Applicable Law.

(e) Notices.

(i) Notices to JP Morgan. Any notices, demands, correspondence or other
communications from you to JP Morgan under this Agreement shall be written,
addressed to JP Morgan, 383 Madison Avenue, New York, New York 10179, Attention:
Chief Legal Officer, or such other address of which we give you written notice
and shall be effective upon actual receipt by JP Morgan at such address.

(ii) Notices to You. Except as otherwise specifically provided herein all
notices and communications provided under this Agreement shall be in writing or
confirmed in writing and delivered to the party entitled to receive such notices
at the physical address, facsimile number or email address of the intended
recipient specified in JP Morgan’s records, or to such other address as you may
provide. Any such notice or communication shall be deemed to be received (A) if
sent by facsimile or email, on the day it was sent, (B) if delivered by hand to
a physical address, on the day it was so delivered, (C) if sent by US mail to an
address within the US, on the earlier of the date of delivery or the second
business day after the time of placing in the mail, and in proving delivery, it
shall be sufficient to prove that the notice was properly addressed, stamped,
and posted or (D) if delivered by some other means, on the day of delivery.

(f) Force Majeure. In no event shall JPMS be liable for (i) any cost, damages or
delay caused, directly or indirectly, by war, acts of terrorism, riots, civil
commotion, strikes, labor disputes, government acts, laws or regulations,
exchange or market rulings, suspension of trading, embargoes, natural disasters,
electrical failures, telephone communication line failures, computer failures,
unavailability of the Federal Reserve Bank wire or telex or otherwise or
communication facility or otherwise or any other cause of contingency to the
extent beyond JP Morgan’s control that may prevent or delay the performance of
any JPMS’s Obligations (an “Extraordinary Event”); or (ii) any damages caused,
directly or indirectly, by your executing broker, by erroneous information
received from you or by your failure to deliver instructions, including a
failure which results in a lack of position or a failure to exercise rights on
your behalf. In the event of an Extraordinary Event that may prevent or delay
the performance of any of JPMS’s Obligations, the performance of JPMS’s
Obligations shall be excused for the period of the delay and JP Morgan will in
no event be liable for any loss, liability, damage, claim, cost or expense
(including fees and expenses of legal counsel) arising from such delay or
non-performance.

(g) Credit Information and Investigation; Sharing of Information. You authorize
JP Morgan and, if applicable, your broker, in its or their discretion, to make
and obtain reports concerning your credit standing and business conduct. You may
make a written request within a reasonable period of time for a description of
the nature and scope of the reports made or the information received by a JP
Morgan Entity pursuant to the foregoing authorization. You acknowledge that JPM
Affiliates share many computer systems and employees, and also share information
concerning their respective customers for the purpose of monitoring and
approving credit, legal, regulatory and underwriting exposures and
administration of the customer’s accounts with and transactions with or through
any JPM Affiliate. Such information will be treated by each JPM Affiliate
pursuant to its policies and procedures designed to

 

16

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

protect the confidentiality and security of customer information and to ensure
that such information is used only in a manner that is consistent with
Applicable Laws.

(h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY
CHOICE OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

(i) Severability. If any provision hereof is or should become inconsistent with
any present or future law, rule or regulation of any sovereign government or
regulatory body having jurisdiction over the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
any such law, rule or regulation. In all other respects, this Agreement shall
continue to remain in full force and effect.

(j) Headings. The headings of the provisions hereof are for descriptive purposes
only and shall not modify or qualify any of the rights or obligations set forth
in such provisions.

(k) Construction. References to times in this Agreement are to the prevailing
time in New York City. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” Unless otherwise
expressly provided, any time JP Morgan is authorized or entitled to take any
action, refrain from taking any action or make any determination, it may do so
in its sole discretion, exercised in good faith. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.

(l) Recording. For the protection of the parties, and as a way of correcting
misunderstandings, you authorize JP Morgan, at its discretion and without prior
notice to you, to monitor and/or record any or all telephone conversations
between you and any of JP Morgan’s employees or agents which may be used in
connection with any dispute between the parties or in any other way related to
this Agreement.

(m) Right to Decline or Set Limits. Nothing in this Agreement obligates JP
Morgan to enter into any Activity with you, including but not limited to
Clearing Transactions, notwithstanding past practice or market custom. Rather,
JP Morgan may (i) decline to execute, clear or settle any Clearing Transaction
and (ii) decline to enter into, execute, extend, renew or “roll over” any other
Activity with you, including any Activity done on an “open” or “demand” basis.
Such a declination, in and of itself, shall not operate as a termination of this
Agreement. JP Morgan may, at any time, place a limit (expressed in dollars,
positions, or number of units) on the size of transactions that JP Morgan will
accept for execution, clearance and/or settlement.

(n) Performance. Each Activity hereunder has been entered into in consideration
of each other Activity hereunder and, unless otherwise determined by JP Morgan,
(i) your performance of each and every one of your Obligations when due is a
condition precedent to JP Morgan’s performance of its Obligations to you and
(ii) the Obligation of each JP Morgan Entity to you shall be suspended and shall
not mature until you have paid and performed in full all of your Obligations
when due to each JP Morgan Entity.

(o) Netting Contract. It is understood that this Agreement constitutes a
“netting contract” and each payment entitlement and payment obligation under any
Activity hereunder shall constitute a “covered contractual payment entitlement”
or “covered contractual payment obligation”, respectively (except insofar as one
or both of the parties is not a “financial institution” as that term is defined
in the Federal Deposit Insurance Corporation Improvement Act of 1991).

(p) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, and all of which, taken together, shall
constitute one and the same agreement.

 

17

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

(q) Facsimiles or PDFs. Receipt of a facsimile or pdf copy hereof or of any
writing delivered in connection herewith shall have the same force and effect as
receipt of the original executed copy thereof.

(signature page follows)

 

18

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE THAT:

THE SECURITIES IN YOUR MARGIN ACCOUNTS AND ANY SECURITIES FOR WHICH YOU HAVE NOT
FULLY PAID, TOGETHER WITH ALL ATTENDANT OWNERSHIP RIGHTS, MAY BE USED BY JP
MORGAN AS MORE SPECIFICALLY SET FORTH IN SECTION 16 ABOVE; AND

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE AT SECTIONS 19 AND 20.

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Institutional Account Agreement to be duly executed and delivered as of the date
first above written. Parties organized under the laws of the Cayman Islands
hereby execute this Institutional Account Agreement as a deed.

 

SECOR MASTER FUND L.P.


By: Ceres Managed Futures LLC

    




















J.P. MORGAN SECURITIES LLC


JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES PLC

J.P. MORGAN SECURITIES (ASIA PACIFIC) LIMITED

J.P. MORGAN SECURITIES ASIA PRIVATE LIMITED

J.P. MORGAN SECURITIES AUSTRALIA LIMITED

JPMORGAN SECURITIES JAPAN CO., LTD.

J.P. MORGAN PRIME NOMINEES LIMITED

J.P. MORGAN MARKETS LIMITED

J.P. MORGAN PRIME INC.

       By:    

  /s/ Thomas Zeng

By:

 

  /s/ Patrick T. Egan

    

Thomas Zeng

 

Patrick T. Egan, President & Director—Ceres

Managed Futures LLC

 

Name and Title of Signatory

 

    

Managing Director

Witnessed by:

  

 

[Cayman entities only]

 

  

Witness’s Name:

  

 

[Cayman entities only]

 

  

Date:

  

 

[Cayman entities only]

 

   Individual or Entity for Service of Process
  

 

For JP Morgan Use Only (02-15-2017) Form # 0000 O 000 SEC Disc    O 000 W-9   
O 000 IAA   



--------------------------------------------------------------------------------

Proxy and Related Material Delivery Schedule to the Institutional Account
Agreement

For purposes of Section 25(b)(ii):

 

Proxy Agent

   Mailing Address of Proxy Agent    Proxied Accounts            

 

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

SCHEDULE I

EXCLUDED ACCOUNTS

 

Name of Account Maintained at JPMorgan Chase Bank, N.A.

  

DDA A/C #

SECOR Master Fund L.P.

   ###############

 

(MKL) Standard Form IAA 2017-02-15



--------------------------------------------------------------------------------

SUPPLEMENT TO INSTITUTIONAL ACCOUNT AGREEMENT

REGARDING FIXED INCOME CLEARING TRANSACTIONS

The terms and conditions hereof (this “Supplement”) shall supplement and become
part of the Institutional Account Agreement (the “IAA”) to which this Supplement
is attached. This Supplement shall apply to Activities that are processed and
cleared in a FIC PB Account (“Fixed Income Clearing Transactions”) but shall not
apply to Activities that are processed and cleared in an Equity PB Account.
Capitalized terms used without definition herein shall have the meanings
ascribed to them in the IAA. Each Fixed Income Clearing Transaction shall be
deemed a Clearing Transaction. In the event of any inconsistency between any
term or provision contained in this Supplement and any term or provision
contained in the IAA, the relevant term or provision contained in this
Supplement shall govern solely to the extent of such inconsistency. Except as
provided herein, all other terms of the IAA shall continue in full force and
effect.

1. Fixed Income Clearance; Trade Reporting and Processing. It is agreed that you
shall be the party in interest for each Fixed Income Clearing Transaction
entered into with your trading counterparties (“Executing Counterparty or
Counterparties”), and you shall bear any and all risks and costs related to such
Fixed Income Clearing Transaction, including non-performance by an Executing
Counterparty. Furthermore, you agree that you shall timely provide to JP Morgan
any securities or money required for JP Morgan to complete such transaction and
to satisfy any demand for margin made by an Executing Counterparty or JP Morgan
in respect of a Fixed Income Clearing Transaction.

You agree to report the Trade Details (as defined below) of all Fixed Income
Clearing Transactions excluding same day settlement transactions) by 6:00 p.m.
on the trade date. JP Morgan may decline Fixed Income Clearing Transactions
reported after such times. Fixed Income Clearing Transactions reported after
6:00 p.m. may be processed the next business day. You agree to be responsible
for any costs associated with any fail resulting from late reporting, which may
include a one-day, 50-basis-point surcharge to finance the Fixed Income Clearing
Transaction and a $100 late fee.

JP Morgan may, at any time, place a limit (expressed in dollars, positions, or
number of units) on the size of transactions that JP Morgan will accept for
clearance and/or settlement. JP Morgan may by notice to you, which may be
provided orally, require you immediately to liquidate or otherwise reduce,
reverse or hedge a position or account to reduce the amount of your Obligations
or JP Morgan’s obligations to third parties or otherwise mitigate risk, and you
hereby authorize JP Morgan to take such action on your behalf for your account
and risk if you fail to comply with JP Morgan’s request.

2. Repurchase, Reverse Repurchase, Buy/Sell Back, Sell/Buy Back Transactions or
Securities Lending with Third Parties. If you request that JP Morgan clear and
settle repurchase transactions and/or reverse repurchase transactions that you
may execute with third parties, you agree that: (a) each such repurchase and/or
reverse repurchase transaction shall be deemed a Clearing Transaction, (b) you
will notify JP Morgan of the Trade Details (as defined below) of the repurchase
and/or reverse repurchase transactions in the Federal Reserve Bank or The
Depository Trust & Clearing Corporation no later than 12:00 p.m. on the
settlement date; provided, that for those such transactions cleared outside of
the Federal Reserve Bank or The Depository Trust & Clearing Corporation, you
shall notify JP Morgan of the Trade Details (as defined below) on trade date;
and provided, further, that in the event such transaction is for the same day
value, you shall notify JP Morgan of the Trade Details (as defined below) no
later than 4 hours before the relevant market clearing closing deadline, (c) you
shall be the party in interest for such Clearing Transaction and you shall bear
all the risks related to such Clearing Transaction including non-performance by
the third party and (d) you will provide JP Morgan the necessary securities or
cash, as the case may be, to enable JP Morgan to process, clear and settle the
delivery of the securities and cash related to such transactions, including any
cash or securities necessary to meet a demand for margin made by the third
party.

 

FIC-1

(v.2) Form # 0000

01009

  

JPM Standard Form

FIC Supplement to IAA (2017-02-15)



--------------------------------------------------------------------------------

You shall not, under any circumstances represent to any third party that any JP
Morgan Entity acts as guarantor of any repurchase, reverse repurchase, buy/sell
back, sell/buy back or securities lending transactions you execute with such
third party.

3. Trade Details. You will furnish Trade Details (as defined below) in
accordance with JP Morgan’s requirements as to content, manner and timeliness of
delivery, as may be established from time to time. The term “Trade Details”
shall mean the specific third party, the department at the specific third party,
the purchase/settlement date, the purchase or sale price, and in connection with
a repurchase, reverse repurchase, buy/sell back or sell/buy back Clearing
Transaction as described in Section 2 of this Supplement, the purchased
securities, the pricing rate and the repurchase date.

4. Collection of Principal and Interest Payments. JP Morgan will receive
payments of principal and interest due and payable on or on account of
securities held by JP Morgan in your account. JP Morgan shall not, however, be
responsible to (a) claim payments of principal and interest due and payable with
respect to securities that are the subject of repurchase, reverse repurchase,
buy/sell back or sell/buy back transactions with third parties or (b) enforce
collection, by legal means or otherwise, of any payments of principal and/or
interest not paid when due.

5. Fees. From time to time, JP Morgan and you will agree on compensation to be
paid with respect to Fixed Income Clearing Transactions. JP Morgan reserves the
right to impose minimum fees.

6. FICC Subaccount. In the event that JP Morgan establishes a subaccount for you
at the Mortgage-Backed Securities Division of the Fixed Income Clearing
Corporation (“FICC”), (a) your margin requirement attributable to such
subaccount shall be pursuant to Section 5 of the IAA, and (b) you shall pay all
transaction, maintenance and other fees and charges that are related to your
subaccount. For the avoidance of doubt, all activities transacted through the
FICC subaccount shall be deemed Fixed Income Clearing Transactions hereunder.
You shall comply with margin calls for Clearing Transactions cleared through the
FICC as follows: (a) if you are notified by 12:00 p.m., such margin call shall
be satisfied on the same day by the close of the Federal Reserve wire for money
transactions, or (b) if you are notified after 12:00 p.m., such margin call
shall be satisfied by the close of the Federal Reserve wire for money
transactions on the next New York business day; provided, that, in the event
that JP Morgan receives an intraday margin call from the FICC with respect to
your subaccount (including, for the avoidance of doubt, after 12:00 p.m.) and JP
Morgan determines in its sole discretion exercised in good faith that the margin
that you maintain at JP Morgan is insufficient to comply with such margin call
from the FICC, JP Morgan may notify you that additional margin is required to
the extent of such insufficiency, and you shall satisfy such margin call on the
same day by the close of the Federal Reserve wire for money transactions.

7. Activity Reports. To the extent that cash, positions and/or transactions in
securities or loans are credited to your account prior to the actual settlement
of the applicable transactions to which such assets relate, including
repurchase, reverse repurchase, buy/sell back or sell/buy back transactions,
such credit is a conditional entry subject to the actual settlement thereof and
the fulfillment by you and third parties of your and their obligations in
connection with the settlement of the applicable transaction. No such
conditional credit or entry shall release you from any such obligations.
Securities or loans that are credited to your account, including those related
to unsettled transactions, may be subject to repurchase, reverse repurchase,
buy/sell back, sell/buy back or other transactions that you have entered into
with JP Morgan or third parties, which may substantially reduce the value of
your account. In any such case your rights, in respect of such loans or
securities shall consist of your rights under the applicable repurchase, reverse
repurchase, buy/sell back, sell/buy back or other transaction agreement.

8. Non-Waiver. For the avoidance of doubt and as set forth in the IAA, JP Morgan
may decline to clear or settle any Fixed Income Clearing Transaction including,
notwithstanding your compliance with Section 10 of this Supplement. Further,
nothing contained in this Supplement nor compliance with the provisions of this
Supplement shall constitute a limitation on or a waiver by JP Morgan of any of
its rights under the IAA.

 

FIC-2

(v.2) Form # 0000

01009

  

JPM Standard Form

FIC Supplement to IAA (2017-02-15)



--------------------------------------------------------------------------------

9. Monthly Financial Statements. You will provide us with monthly financial
statements by the 20th day of the month following the end of each month.

10. Collateral in Connection with Clearing Transactions. In addition to any
other margin or collateral requirements of any JP Morgan Entity, you shall
maintain at all times with JPMS cash or securities acceptable to JPMS as a
clearing deposit or otherwise to secure the payment and performance of your
Obligations in amount determined by JPMS in its sole discretion in connection
with Clearing Transactions under this Supplement. Upon termination of this
Agreement, JP Morgan reserves the right to withhold margin, as determined by it
in its commercially reasonable discretion exercised in good faith, for ninety
(90) days to satisfy Obligations due to reclaims or claw-backs by a clearing
system or Depository in connection with Activities cleared or processed in your
FIC PB Account prior to such termination.

11. Authorization of Repurchase and Reverse Repurchase Transactions. You
authorize JP Morgan to engage in repurchase or reverse repurchase transactions
on your behalf with a JP Morgan Entity, including J.P. Morgan Securities LLC.
Any such repurchase or reverse repurchase transaction shall be subject to the
terms of the Master Repurchase Agreement entered between you and J.P. Morgan
Securities LLC, or other JP Morgan Entity, and you agree to be bound by its
terms, which include, without limitation, the rate, term, margin amounts and
securities types, as you will be notified pursuant to a separate confirmation of
trade provided to you, and as set forth in a daily account statement provided to
you. You acknowledge that you may not rely on JP Morgan to engage in repurchase
or reverse repurchase transactions on your behalf and that this authorization is
not considered a line of credit or a commitment on the part of JP Morgan, nor
shall past practice or custom obligate JP Morgan to engage in any such
repurchase or reverse repurchase transactions in the future.

12. Additional Authorization to Transfer Margin. Each JP Morgan Entity is
authorized to transfer or request the transfer of Margin or property, including
cash, to or from any other JP Morgan Entity to satisfy any of your Obligations
under any master repurchase agreement or securities lending agreement, including
forms of such agreements is published by the Bond Market Association (“BMA”),
BMA and the International Securities Market Association (“ISMA”), and the
International Securities Lenders Association (“ISLA”). If such transfer is made
to satisfy an Obligation under a repurchase agreement, global master repurchase
agreement, or global master repurchase agreement, then such Margin or property
shall be treated as Additional Purchase Securities, Margin Securities or
Collateral, as such terms are defined under the BMA, TBMA/ISMA or ISLA form,
respectively. You acknowledge that, notwithstanding a JP Morgan Entity’s right
to transfer or request the transfer of Margin or property, JP Morgan’s rights
hereunder shall not be construed as an obligation to transfer or request the
transfer of Margin or property. You further acknowledge that the decision to
transfer Margin or property on a particular occasion or occasions shall not be
construed as an obligation to do so in the future, and you may not rely on JP
Morgan taking action hereunder. This section shall be without prejudice and in
addition to any other rights JP Morgan is at any time otherwise entitled to
(whether by operation of law, contract or otherwise), including JP Morgan’s
right to make a request for Margin to be delivered in some other manner.

(continued on next page)

 

FIC-3

(v.2) Form # 0000

01009

  

JPM Standard Form

FIC Supplement to IAA (2017-02-15)



--------------------------------------------------------------------------------

13. Settlement Obligations. Notwithstanding anything to the contrary in the IAA,
(a) amounts required from you prior to the settlement of Fixed Income Clearing
Transactions and (b) debits to your account for settlement obligations in
relation to your Fixed Income Clearing Transactions shall be payable or
repayable, as the case may be, upon demand by JP Morgan.

SECOR MASTER FUND L.P.

By: Ceres Managed Futures LLC

 

By:

 

    /s/ Patrick T. Egan

Name and Title:

        Patrick T. Egan, President & Director — Ceres Managed Futures LLC

Date:

 

July 12, 2017

 

FIC-4

(v.2) Form # 0000

01009

  

JPM Standard Form

FIC Supplement to IAA (2017-02-15)



--------------------------------------------------------------------------------

SUPPLEMENT TO INSTITUTIONAL ACCOUNT AGREEMENT

REGARDING PRIME BROKERAGE SERVICES

The terms and conditions hereof (this “Supplement”) shall supplement, become
part of, and be subject to, the Institutional Account Agreement (the “IAA”) to
which it is attached. This Supplement sets forth additional terms and conditions
under which JP Morgan will provide prime brokerage services for your accounts
that are processed and cleared in an Equity PB Account. Notwithstanding the
foregoing or anything else contained in this Supplement, this Supplement shall
not apply to Activities that constitute clearance services to you for
transactions executed away from JP Morgan involving securities that are
processed and cleared in a FIC PB Account (“Fixed Income Clearing
Transactions”). Each transaction hereunder shall be deemed a “Clearing
Transaction”, as defined in the IAA. All defined terms in the IAA shall have the
same meanings herein as they have in the IAA. In the event of any inconsistency
between any term or provision contained in this Supplement and any term or
provision contained in the IAA, the relevant term or provision contained in this
Supplement shall govern solely to the extent of such inconsistency. Except as
provided herein, all other terms of the IAA shall continue in full force and
effect. The prime brokerage services hereunder shall be provided in a manner not
inconsistent with the no-action letter dated January 25, 1994 issued by the
Division of Market Regulation of the Securities and Exchange Commission (the
“SEC Letter”), as amended or supplemented.

1. Prior to the commencement of any prime brokerage activity, JP Morgan will
enter into an agreement with the executing broker you have designated which will
set forth the terms and conditions under which your executing broker will be
authorized to accept orders from you for settlement by JP Morgan (each, a “PB
Agreement”). Thereafter JP Morgan will enter into PB Agreements with any
additional executing brokers you designate to it from time to time. JP Morgan
will accept for clearance and settlement trades executed on your behalf by your
executing broker with which it has executed a PB Agreement with respect to you.
On the day following each transaction, JP Morgan will send you a notification of
each trade placed with your executing broker based upon the information provided
by you. This notification contains some but not all of the information required
to appear in a confirmation. Your executing broker is responsible for delivering
to you a confirmation of each trade executed and settled on your behalf.

2. JP Morgan may become obligated to settle trades executed on your behalf by
your executing broker and reported to JP Morgan by you and your executing
broker, provided that you have reported to JP Morgan promptly upon execution of
the trade, but in no event later than 5:30 p.m. (New York time) on the trade
date, or by such other time as JP Morgan may advise you, all the details of such
trades including the contract amount, the security involved, the number of
shares or the number of units and whether the transaction was a long, or a short
sale or a purchase, and further provided that JP Morgan has not “DK’d”
(“indicated it does not know”) or has not subsequently disaffirmed such trades.
If JP Morgan becomes obligated to settle a trade, you shall be responsible and
liable to JP Morgan for making the settlement payment (including the delivery of
applicable securities) with respect to each such trade. If JP Morgan determines
not to settle a trade, JP Morgan shall send you a cancellation notification to
offset the notification sent to you under Section 1 of this Supplement whereupon
you shall be solely responsible and liable to your executing broker for settling
such trade and JP Morgan shall not have settlement responsibility for such
trade. In addition, JP Morgan may be required to cease providing prime brokerage
services to you in accordance with the PB Agreement.

3. If (a) (i) an insolvency, bankruptcy, or similar proceeding occurs in respect
of your executing broker, (ii) your executing broker’s registration is
terminated or it ceases to do business as a broker-dealer, or (iii) your
executing broker fails, refuses or is unable, for any reason or for no reason,
to settle a trade, and (b) JP Morgan agrees to settle any trades executed on
your behalf by such executing broker, regardless whether JP Morgan did not DK
and did not disaffirm such trades, then you shall be solely responsible, and
liable to JP Morgan, for any losses, costs or expenses arising out of or
incurred in connection with JP Morgan’s agreement to settle such trades.

 

PBS-1

(v.2) Form # 0000

01010

  

JPM Standard Form

Prime Broker Supplement to IAA (2017-02-15)



--------------------------------------------------------------------------------

4. You shall maintain in your account with JP Morgan such minimum net equity in
cash or securities as JP Morgan may require, from time to time (the “JP Morgan
Net Equity Requirements”), which shall in no event be less than the minimum net
equity required by the SEC Letter (the “SEC Net Equity Requirements”). In the
event your account falls below the SEC Net Equity Requirements, you hereby
authorize JP Morgan to notify promptly all executing brokers with whom it has a
PB Agreement on your behalf of such event. Moreover, if you fail to restore your
account to compliance with the SEC Net Equity Requirements within the time
specified in the SEC Letter, JP Morgan shall: (a) notify all such executing
brokers that JP Morgan is no longer acting as your prime broker and (b) “DK” all
prime brokerage transactions on your behalf with trade date after the business
day on which such notification was sent. In the event either: (a) your account
falls below the JP Morgan Net Equity Requirements, (b) JP Morgan determines that
there would not be enough cash in your account to settle such transactions or
that a maintenance margin call may be required as a result of settling such
transactions, or (c) JP Morgan determines that the continuation of prime
brokerage services to you presents an unacceptable risk to JP Morgan taking into
consideration all the facts and circumstances, JP Morgan may disaffirm all your
prime brokerage transactions and/or cease to act as your prime broker.

5. If you have instructed your executing broker to send confirmations to you in
care of JP Morgan, as your prime broker, the confirmation sent by such executing
broker is available to you promptly from JP Morgan, at no additional charge.

6. If your account is managed on a discretionary basis, you hereby acknowledge
that your prime brokerage transactions may be aggregated with those of other
accounts of your advisor, according to your advisor’s instructions, for
execution by your executing brokers in a single bulk trade and for settlement in
bulk by JP Morgan. You hereby authorize JP Morgan to disclose your name, address
and tax ID number to your executing brokers. In the event any trade is
disaffirmed, as soon as practicable thereafter, JP Morgan shall supply your
executing brokers with the allocation of the bulk trade, based upon information
provided by your advisor.

SECOR MASTER FUND L.P.

By: Ceres Managed Futures LLC

 

By:

 

    /s/ Patrick T. Egan

Name and Title:  
      Patrick T. Egan, President & Director — Ceres Managed Futures LLC Date:  

July 12, 2017

 

PBS-2

(v.2) Form # 0000

01010

  

JPM Standard Form

Prime Broker Supplement to IAA (2017-02-15)



--------------------------------------------------------------------------------

LOGO [g42513259.jpg]

LIQUID SHARES NOTICE TERMS AND CONDITIONS

These terms and conditions apply to any locate notice that we issue to you (or
to an investment manager or other agent acting on your behalf) in relation to
liquid shares being shares to which EU Regulation No 236/2012 on short selling
and certain aspects of credit default swaps (the “Regulation”) applies and which
meet the liquidity requirement established in Article 22 of EU Regulation No
1287/2006, or are included in the main national equity index as identified by
the relevant competent authority of a member state and are the underlying
financial instrument for a derivative contract admitted to trading on a trading
venue (as contemplated under Article 6(4) of Commission Implementing Regulation
(EU) No 827/2012) (“Shares”) (each such notice a “Liquid Shares Notice”).

These terms and conditions are supplemental to the Institutional Account
Agreement entered into between you and us (the “IAA”). To the extent that there
is a conflict between these terms and conditions and the terms and conditions of
the IAA, these terms and conditions shall prevail. Words and expressions defined
in the IAA have the same meanings in these terms.

Confirmation: If we issue a Liquid Shares Notice to you or to an investment
manager or other agent acting on your behalf, this will be confirmation by us
that (subject to these terms and conditions): (a) we consider that we can make
Shares of the description and up to the maximum number specified in the Liquid
Shares Notice (the “Maximum Number”) available to you for settlement in due time
(being the standard settlement time for the relevant Shares following the time
of the trade) taking into account the amount of the Shares specified in the
Liquid Shares Notice and market conditions; and (b) such Shares are easy to
borrow or purchase in the relevant quantity taking into account market
conditions and other information available to us on the supply of such Shares.
If we issue a Liquid Shares Notice to an investment manager or other agent
acting on your behalf and on behalf of another party or parties, the aggregate
number of Shares that we consider we can make available for settlement to all
parties for whom such investment manager or other agent is acting will be equal
to the Maximum Number of Shares.

No Commitment: The Liquid Shares Notice represents our assessment of our ability
to make Shares available to you for settlement and is not an undertaking to lend
or otherwise procure the transfer of Shares to you.

Duration: Our confirmation will be valid in respect of sales of Shares entered
into at or prior to the close of business on the date of the relevant Liquid
Shares Notice in the market within the European Economic Area on which the
Shares specified in the Liquid Shares Notice are admitted to trading (or such
other time as is specified in the Liquid Shares Notice).

Liability: Our liability to you under these terms and conditions shall be
subject to the provisions of the IAA including but not limited to any limitation
of liability and force majeure provisions.

No Representation: It is your sole responsibility to ensure your compliance with
the requirements of the Regulation. We accept no obligation or liability in this
regard, and make no representation as to the compliance of any arrangements with
the requirements of the Regulation.

Confirmation: Without prejudice to the paragraph above, we confirm that as part
of our business we participate in the borrowing and purchasing of Shares.

 

(v.1) Form # 5476

01091

  

JPMS Standard Form Liquid Shares Notice Terms and Conditions

Annex to Institutional Account Agreement 2017-02-15



--------------------------------------------------------------------------------

LOGO [g42513259.jpg]

ILLIQUID SHARES NOTICE TERMS AND CONDITIONS

These terms and conditions apply to any locate notice that we issue to you (or
to an investment manager or other agent acting on your behalf) in relation to
illiquid shares being shares to which EU Regulation No 236/2012 on short selling
and certain aspects of credit default swaps (the “Regulation”) applies and which
neither meet the liquidity requirement established in Article 22 of EU
Regulation No 1287/2006 nor are included in the main national equity index as
identified by the relevant competent authority of a member state and are the
underlying financial instrument for a derivative contract admitted to trading on
a trading venue (as contemplated under Article 6(4) of Commission Implementing
Regulation (EU) No 827/2012)) (“Shares”) (each such notice an “Illiquid Shares
Notice”).

These terms and conditions are supplemental to the Institutional Account
Agreement entered into between you and us (the “IAA”). To the extent that there
is a conflict between these terms and conditions and the terms and conditions of
the IAA, these terms and conditions shall prevail. Words and expressions defined
in the IAA have the same meanings in these terms and conditions.

Commitment: If we issue an Illiquid Shares Notice to you or to an investment
manager or other agent acting on your behalf, this will be a commitment by us to
lend or otherwise transfer to you or to your order Shares of the description and
up to the maximum number specified in the Illiquid Shares Notice (the “Maximum
Number”), subject to the terms set out below and the terms of the IAA. If we
issue an Illiquid Shares Notice to an investment manager or other agent acting
on your behalf and on behalf of another party or parties, the maximum aggregate
amount of our commitment to all parties for whom such investment manager or
other agent is acting will be equal to the Maximum Number of Shares.

Duration and undertaking: Our commitment will be valid in respect of sales of
Shares entered into at or prior to the close of business on the date of the
relevant Illiquid Shares Notice in the market within the European Economic Area
on which the Shares specified in the Illiquid Shares Notice are admitted to
trading (or such other time as is specified in the Illiquid Shares Notice) (the
“Cut-off Time”). Provided that you have, or an investment manager or other agent
acting on your behalf has, submitted to us before 7:00 p.m. (New York time) (or
such other time as is specified in the Illiquid Shares Notice) (the “Trade File
Cut-off Time”) a trade file specifying the relevant sale transactions (the
“Trade File”), we undertake (subject to these terms and conditions and the terms
of the IAA) to lend or otherwise transfer to you or to your order Shares of the
description specified in the Illiquid Shares Notice in a number (the “Actual
Number”) equal to the lesser of (a) the number of such Shares specified in the
Illiquid Shares Notice and (b) the number of such Shares specified in the Trade
File, for settlement at such time as is specified in the Trade File (being no
earlier than the standard settlement time for the relevant Shares following the
time of the trade). If the Trade File is submitted by an investment manager or
other agent acting on your behalf and on behalf of another party or parties, the
aggregate number of Shares that we undertake to lend or otherwise transfer to
all parties for whom such investment manager or other agent is acting will be
equal to the Actual Number of Shares.

Following the Trade File Cut-off Time we will have no further commitment to you
in respect of any Shares other than those specified in the Trade File.

Revocation or amendment: We may at any time by notice to you revoke or reduce
our commitment or specify a different Cut-off Time. Such notice will not affect
our commitment to lend or otherwise transfer to you in accordance with these
terms and conditions any Shares specified in the Illiquid Shares Notice that you
have sold before such notice is given and that are specified in a Trade File
submitted to us (whether before or after your receipt of such notice) before the
Trade File Cut-off Time.

Terms: The fee or rate payable in respect of the loan or other provision of
Shares will be as notified to or agreed with you (or an investment manager or
other agent acting on your behalf).

Conditions: Our obligation to lend or otherwise transfer Shares to you in
accordance with these terms and conditions is conditional on (a) your continued
compliance in all material respects with the terms of the IAA,

 

(v.1) Form # 5477

01092

  

JPMS Standard Form Illiquid Shares Notice Terms and Conditions

Annex to Institutional Account Agreement 2017-02-15



--------------------------------------------------------------------------------

including but not limited to your maintaining, providing or making available to
us such amount of eligible margin or collateral in respect of the loan or other
provision of Shares (together with your other obligations) as is required under
the IAA and any related documentation; and (b) no event permitting us to
terminate the IAA without notice (“event of default”) or event which, upon the
expiry of time or our determination in accordance with the provisions of the
IAA, would be an event of default having occurred.

Liability: Our liability for any failure to lend or otherwise transfer Shares to
you in accordance with these terms and conditions shall be subject to the
provisions of the IAA including but not limited to any limitation of liability
and force majeure provisions, provided that any force majeure provisions shall
operate to exclude our liability for any such failure rather than to terminate
our obligation to lend or otherwise transfer Shares to you but without prejudice
to our ability to rely on any right under the IAA to be indemnified by you.

No representation: It is your sole responsibility to ensure your compliance with
the requirements of the Regulation. We accept no obligation or liability in this
regard, and make no representation as to the compliance of any arrangements with
the requirements of the Regulation.

Acceptance: By making a request to us for a commitment in relation to Shares
pursuant to these terms and conditions you will be deemed to accept these terms
and conditions.

 

(v.1) Form # 5477

01092

 

Page 2

  

JPMS Standard Form Illiquid Shares Notice Terms and Conditions

Annex to Institutional Account Agreement 2017-02-15



--------------------------------------------------------------------------------

LOGO [g42513259.jpg]

STANDARD SOVEREIGN DEBT NOTICE TERMS AND CONDITIONS

These terms and conditions apply to any locate notice that we issue to you (or
to an investment manager or other agent acting on your behalf) in relation to
sovereign debt instruments to which EU Regulation No. 236/2012 on short selling
and certain aspects of credit default swaps (the “Regulation”) applies
(“Sovereign Debt”) (each such notice a “Standard Sovereign Debt Notice”).

These terms and conditions are supplemental to the Institutional Account
Agreement entered into between you and us (the “IAA”). To the extent that there
is a conflict between these terms and conditions and the terms and conditions of
the IAA, these terms and conditions shall prevail. Words and expressions defined
in the IAA have the same meaning in these terms.

Confirmation: If we issue a Standard Sovereign Debt Notice to you (or to an
investment manager or other agent acting on your behalf), this will be
confirmation by us that (subject to these terms and conditions) we consider that
we can make Sovereign Debt of the description and up to the maximum amount
specified in the Standard Sovereign Debt Notice (the “Maximum Amount”) available
to you for settlement in due time (being the standard settlement time for the
relevant Sovereign Debt following the time of the trade) taking into account the
amount of the Sovereign Debt specified in the Standard Sovereign Debt Notice and
market conditions. If we issue a Standard Sovereign Debt Notice to an investment
manager or other agent acting on your behalf and on behalf of another party or
parties, the aggregate amount of Sovereign Debt that we consider we can make
available for settlement to all parties for whom such investment manager or
other agent is acting will be equal to the Maximum Amount of Sovereign Debt.

No Commitment: The Standard Sovereign Debt Notice represents our assessment of
our ability to make Sovereign Debt available to you for settlement and is not an
undertaking to lend or otherwise procure the transfer of Sovereign Debt to you.

Duration: Our confirmation will be valid in respect of sales of Sovereign Debt
entered into at or prior to the close of business on the date of the relevant
Standard Sovereign Debt Notice (or such other time as is specified in the
Standard Sovereign Debt Notice).

Liability: Our liability to you under these terms and conditions shall be
subject to the provisions of the IAA including but not limited to any limitation
of liability and force majeure provisions.

No Representation: It is your sole responsibility to ensure your compliance with
the requirements of the Regulation. We accept no obligation or liability in this
regard, and make no representation as to the compliance of any arrangements with
the requirements of the Regulation.

Confirmation: Without prejudice to the paragraph above, we confirm that as part
of our business we participate in the borrowing and purchasing of Sovereign
Debt.

 

(v.1) Form # 5478

01093

  

JPMS Standard Form Standard Sovereign Debt Notice Terms and Conditions

Annex to Institutional Account Agreement 2017-02-15